Case 1:20-cv-21092-CMA Document 3 Entered on FLSD Docket 03/13/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                           IN ADMIRALTY

                                  CASE NO.: 1:20-cv-21092-CMA


  IN RE:

  VERIFIED       COMPLAINT       OF      GOD’S
  BLESSING LTD., legal owner, and ROGER
  WEST, beneficial owner, of a 2003 built 29.33-
  meter Pershing motor yacht named “Exodus”,
  Cayman Islands Shipping Registry Official
  Number 745268, her engines, tackle, furniture,
  furnishings, tender, personal watercraft and
  appurtenances, for Exoneration from or
  Limitation of Liability,

                 Petitioners.
                                          _________ /

       AD INTERIM STIPULATION OF VALUE AND STIPULATION FOR COSTS

        WHEREAS, God’s Blessing Ltd. and Roger West (the “Plaintiffs”), as the legal and

 beneficial owners of the 2003 built 29.33-meter Pershing motor yacht named “Exodus” (“Vessel”),

 have instituted a proceeding in this Court for exoneration from or limitation of liability with respect

 to all losses, damages, injuries, or destruction allegedly resulting from the casualty described in

 the Verified Complaint, in which the Plaintiffs request, among other things, that a Monition may

 issue to all persons or corporations asserting claims for loss, injuries or damages arising out of said

 accident and voyage, admonishing them to appear and make due proof of their respective claims

 and also to appear and answer the allegations of Plaintiffs herein, and that an Injunction be issued

 restraining commencement and prosecution of any and all actions, claims or proceedings against

 Plaintiffs, the Vessel, or any other property of the Plaintiffs as a result of the accident described in

 the Verified Complaint, except pursuant to the Monition granted herein;
Case 1:20-cv-21092-CMA Document 3 Entered on FLSD Docket 03/13/2020 Page 2 of 3




        WHEREAS Plaintiffs wish to provide an Ad Interim Stipulation for the value of their

 interest in the Vessel as security for all those who may file claims herein, pending the

 ascertainment by reference of the amount or value of Plaintiffs’ interest in the Vessel.

        NOW THEREFORE, the Plaintiffs stipulate that they will deposit no more than the sum of

 Nine Hundred Thirty-Six Thousand Thirty-Six and 00/100 Dollars ($936,036.00), in the form of

 a surety bond or letter of undertaking with the Court’s registry with interest at the rate of 6% per

 annum from the date hereof and costs, and Plaintiffs will pay said sum and/or deposit said surety

 bond or letter of undertaking into the Court within fifteen (15) days after the demand thereof by

 any Claimant.

        Further, Plaintiffs will pay and/or deposit a surety bond or letter of undertaking in the

 Court’s registry, within fifteen (15) days after the entry of an Order confirming the report of a

 commissioner to be appointed to appraise the amount of value of the Plaintiffs’ interest in the

 Vessel, the amount or value of such interest is thus ascertained and ordering the posting of said

 bond or letter of undertaking, if demanded by any Claimant, or alternatively will file in this

 proceeding a Joint Stipulation for Value in the usual form, and that after giving of the Joint

 Stipulation for Value in the usual form, this Ad Interim Stipulation shall stand as security for all

 claims in the said limitation of liability proceeding in lieu of said bond, until such time as any

 Claimant demands the posting of a bond or the Court so orders.

        THIS DONE AND EXECUTED this 13th day of March, 2020.

                                       Respectfully Submitted,

                                       /s/ Farris J. Martin, III               __
                                       Farris J. Martin, III, Esq., as Attorney-
                                       in-fact for Plaintiffs, God’s Blessing Ltd.
                                       and Roger West
                                       Florida Bar No.: 0879916
                                       fmartin@strouplaw.com

                                                  2
Case 1:20-cv-21092-CMA Document 3 Entered on FLSD Docket 03/13/2020 Page 3 of 3




                                    James W. Stroup, Esq.
                                    Florida Bar No.: 0842117
                                    jstroup@strouplaw.com
                                    STROUP & MARTIN, P.A.
                                    119 SE 12th Street
                                    Fort Lauderdale, Florida 33316
                                    Telephone: (954) 462-8808
                                    Facsimile: (954) 462-0278

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2020, I electronically filed the foregoing

 document with the Clerk of the court using CM/ECF.


                                                  /s/ Farris J. Martin, III
                                                      Farris J. Martin, III
                                                      Florida Bar No.: 0879916




                                              3
